DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-11 of the response, filed 02/02/2021, with respect to the objections to the drawings, specification, and claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings, specification, and claims; therefore, the objections to the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments, see Page 11 of the response, filed 02/02/2021, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claimed; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 12-17 of the response, filed 02/02/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The amendments to Claim 1 are not disclosed by the previously cited prior art.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Election/Restrictions
Claim 1 is allowable.  The restriction requirement between Species I, II, and III , as set forth in the Office action mailed on 05/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/22/2020 is withdrawn.  Claims , directed to Species II and III, respectively, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose magnetic rotation component comprising a magnet component and a rotation component, wherein the magnet and rotation components are arranged and connected securely in a displacement- and twisting-resistant manner together by a flange, wherein a flanged regions of the magnet and rotation components are bent twice in a hooked manner to form bent members which are directly connected with crimping said bent members or wherein the flanged regions of the magnet and rotation components are bent twice in a hooked manner and are attached to a flanging region of a separate flange part.  Yamazaki discloses a magnetic rotation component comprising magnet and rotation components and a flange; however, Yamazaki fails to disclose the magnet and rotation components arranged and connected in a displacement- and twisting-resistant manner, wherein flanged regions of the magnet and rotation components are bent twice in a hooked manner to form bent members which  allowed.
It is noted that Claims 16-17 depend from an allowable generic claim (Claim 1); therefore, as stated above, the restriction requirement between species I, II, and III, directed to Claims 15-17, respectively, has been withdrawn, and Claims 16-17 are allowed along with Claims 1-15 and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MICHAEL L SEHN/Examiner, Art Unit 3745